Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending.
The Drawings filed 05/14/2020 are approved by the examiner.
Claim Interpretation
The Office notes the following regarding the heat transfer/storage fluid of claims 1-11.  Claim 1 recites “A heat transfers/storage fluid”, i.e., a composition, but in its preamble further recites “within a system in which the heat transfer/storage fluid is exposed to temperatures of at least 550°C,” which merely describes intended use of the recited fluid that are extended little patentable weight.  The limitations recited in claim 1’s preamble results in no structural difference than what is recited and intrinsically set forth in the body of the claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride.  The same applies for the additional system-, exposure-, and contact-related limitations among dependent claims and 5-11; the limitations recited in claims 5-11 are merely intended use limitations which result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride.  See MPEP 2111.02.  For further examination, the molten chloride solution as recited in claim 1 will read on the intended use and purpose limitations among claims 1 and 5-11.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 8 and 18, the term “the electricity system” lacks sufficient antecedent basis.  Applicant is suggested to amend the term to read as “the electricity-generating system” in order to match the term recited in each respective parent claim and overcome this rejection.  
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-12, 14-17, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayo (US 3,605,720).
	As to claim 1, Mayo teaches a heat/transfer storage fluid being a molten chloride solution comprising barium chloride and potassium chloride.  Specifically, Mayo teaches an exemplary eutectic salt mixture of BaCl2-KCl-LiCl (col. 5 lines 21-31) useful as a thermal energy storage medium (col. 4 lines 54-65).  Mayo teaches these eutectic salt mixtures useful as thermal energy storage media surround heat units and have high thermal conductivity and a low melting point to prevent auto-ignition of unfired heat sticks (col. 4 lines 45-65), which has the implication the eutectic salt mixtures are present as a molten salt composition, fully meeting the claimed heat transfer/storage fluid being a molten chloride solution.  
As to claims 3 and 4, Mayo teaches the exemplary BaCl2-KCl-LiCl eutectic salt mixture has a melting point of 608°F (col. 5 line 31), which corresponds to 320°C and fully meets the claimed liquidus temperatures of 510°C or less and 450°C or less.
As to claims 5 and 7-11, note these claims are merely drawn to intended uses and purposes of the recited heat transfer/storage fluid if it were “within a system” which result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride, and are extended little patentable weight, as described above.  Thus, the eutectic salt mixture taught by Mayo described above fully meets these claims.  
As to claim 6, Mayo teaches the eutectic salt mixture is a thermal energy storage fluid, as described above, as well as a heat transfer fluid (col. 1 lines 17-24).  The remaining claim limitation regarding the system being a heat transfer system or thermal energy storage system is merely drawn to an intended use of the recited heat transfer/storage fluid, and is extended little patentable weight as described above.  The limitations to the system result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride.  
	As to claim 12, Mayo teaches a system containing a heat transfer/storage fluid that is exposed to temperatures of at least 550°C wherein the heat transfer/storage fluid is a molten chloride solution comprising barium chloride and potassium chloride.  Specifically, Mayo teaches salt compounds and eutectic salt mixtures useful as thermal energy storage medium in a heat source system (col. 4 lines 54-65 and col. 5 lines 9-37).  An exemplary eutectic salt mixture is BaCl2-KCl-LiCl (col. 5 lines 21-31).  Mayo teaches these salts and eutectic mixtures thereof useful as thermal energy storage media surround heat units and have high thermal conductivity and a low melting point to prevent auto-ignition of unfired heat sticks (col. 4 lines 45-65), clarifying that 1000°F qualifies as a “low melting point” (col. 4 lines 59-60) and that salts for use by themselves having melting points of up to about 1670°F are also suitable (col. 5 lines 9-20), which has the implication the individual salts and/or eutectic salt mixtures are present as a molten salt composition and is exposed to temperatures of at least 550°C, fully meeting the claimed heat transfer/storage fluid being a molten chloride solution and temperature exposure range.  Note that 1000°F is about 550°C, and 1670°F is about 910°C, at and within the claimed temperature range.  
As to claims 14 and 15, Mayo teaches the exemplary BaCl2-KCl-LiCl eutectic salt mixture has a melting point of 608°F (col. 5 line 31), which corresponds to 320°C and fully meets the claimed liquidus temperatures of 510°C or less and 450°C or less. 
As to claim 16, Mayo teaches the heat transfer/storage fluid is exposed to air by way of teaching it is not necessary to separately contain exothermic reaction products, and therefore the reactants, too, from interacting with the salts and may be released into the salts (col. 4 lines 38-44) where the reactants include oxidizing components that release gaseous oxygen, i.e., air, during the exothermic reaction (col. 3 lines 15-58).  These teachings have the implication that air is in direct contact with the heat storage fluid in the express teachings of the reference.  
As to claim 17, Mayo teaches the system is a heat transfer system or a thermal energy storage system and the eutectic salt mixture is a thermal energy storage fluid, as described above, as well as a heat transfer fluid (col. 1 lines 11-30).  
As to claim 19, Mayo teaches the heat transfer/storage fluid is in contact with a containment material comprising an iron-containing material, or a nickel-containing material or a chromium-containing material by way of teaching the heat storage medium surrounds the heat units which are sheathed by highly heat conductive metals such as stainless steel, a Fe-Cr-based alloy, and Hastealloy, a Ni-Mo-Fe-based alloy (col. 3 lines 2-8 and col. 4 lines 6-12 and 45-53).
As to claim 20, Mayo teaches the heat transfer/storage fluid is in contact with a containment material comprising an oxide-bearing material comprising/selected from aluminum oxide, magnesium oxide, calcium oxide, iron oxide, and cobalt oxide by way of teaching it is not necessary to separately contain exothermic reaction products from interacting with the salts and may be released into the salts (col. 4 lines 38-44), where the reactants of the exothermic reaction include reducing metals and Ca, Fe, Co, Al, and Mg that form oxides during the reaction (col. 3 line 30 to col. 4 line 5).  These teachings have the implication that there are aluminum oxide, magnesium oxide, calcium oxide, iron oxide, and cobalt oxide in direct contact with the heat storage fluid in the express teachings of the reference.  
As to claim 21, Mayo teaches the heat transfer/storage fluid is in contact with a corrosion-resistant containment material (stainless steel or Hastealloy), as described above.  The claimed property that the corrosion-resistant containment material exhibits a recession rate of less than 30 microns per year while in contact with the heat transfer/storage fluid in air at a temperature of at least 550°C is presumed an inherent property of the claimed chloride solution in contact with a corrosion-resistant containment material since Mayo teaches the same composition as that claimed that is exposed to a temperature of at least 550°C and is exposed to air while in contact with a corrosion-resistant containment material, as described above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Claims 1-3, 5-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chubb (US 3,972,183).
As to claim 1, Chubb teaches a heat/transfer storage fluid being a molten chloride solution comprising calcium chloride and sodium chloride.  Specifically, Chubb teaches a heater reservoir comprising a molten NaCl CaCl2 eutectic composition (col. 3 line 62-66 and claims 4-6). 
As to claim 2, Chubb teaches the molten chloride solution is a molten salt solution of calcium chloride and sodium chloride, as described above.
As to claim 3, Chubb teaches the molten chloride solution has a liquidus temperature of 510°C or less by way of teaching the NaCl-CaCl2 salt mix is a “salt eutectic” and is composed of pure salt (col. 3 line 62-66 and claims 4-6).  A person of ordinary skill in the art would at once envisage the disclosure of a eutectic NaCl-CaCl2 salt mix anticipates the claimed liquidus temperature since it is well known in the art NaCl-CaCl2 has a eutectic point at approximately 0.47 mol NaCl 0.53 mol CaCl2 where the mix melts at between 500 and 510°C.  
As to claims 5 and 7-11, note these claims are merely drawn to intended uses and purposes of the recited heat transfer/storage fluid if it were “within a system” which result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride, and are extended little patentable weight, as described above.  Thus, the eutectic salt mixture taught by Chubb described above fully meets these claims.  
As to claim 6, Chubb teaches the eutectic salt mixture is a thermal energy storage fluid, as described above, by way of teaching the eutectic salt mix constitutes a thermal energy reservoir, i.e., stores thermal energy.  The remaining claim limitation regarding the system being a heat transfer system or thermal energy storage system is merely drawn to an intended use of the recited heat transfer/storage fluid, and is extended little patentable weight as described above.  The limitations to the system result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride.  
As to claim 12, Chubb teaches a system containing a heat transfer/storage fluid that is exposed to temperatures of at least 550°C wherein the heat transfer/storage fluid is a molten chloride solution comprising calcium chloride and sodium chloride.  Specifically, Chubb teaches a solar thermal power system comprising a heater reservoir comprising a molten NaCl CaCl2 eutectic composition (col. 3 line 62-66 and claims 4-6).  A reversible chemical reaction occurs at 900°C where the product thereof is directed in pipes to flow through the heater reservoir (col. 1 lines 49-57 and col. 3 lines 62-67), indicating the eutectic salt composition is exposed to temperatures of up to 900°C, well within the claimed range of at least 550°C.  
As to claim 13, Chubb teaches the molten chloride solution is a molten salt solution of calcium chloride and sodium chloride, as described above.
As to claim 14, Chubb teaches the molten chloride solution has a liquidus temperature of 510°C or less by way of teaching the NaCl-CaCl2 salt mix is a “salt eutectic” and is composed of pure salt (col. 3 line 62-66 and claims 4-6).  A person of ordinary skill in the art would at once envisage the disclosure of a eutectic NaCl-CaCl2 salt mix anticipates the claimed liquidus temperature since it is well known in the art NaCl-CaCl2 has a eutectic point at approximately 0.47 mol NaCl 0.53 mol CaCl2 where the mix melts at between 500 and 510°C.  
As to claim 16, Chubb teaches the heat transfer/storage fluid is exposed to air within the system.  Fig. 1 and 4 of Chubb depict a lightweight heat insulation material, blanket, or composition 30 that is placed or floats on top the molten salt to prevent heat loss.  Figs 1 and 4 depict the heat insulation material 30 as loose dots covering the surface of the energy salt reservoir.  These teachings indicate indicating that the salt is not sealed from the atmosphere, and that the salt is necessarily exposed to air.  A person of ordinary skill in the art would also expect and envisage a mere floating layer of vermiculate particles (col. 5 lines 54-57) would necessarily comprise voids in or around each particle that would expose the salt to air.  
As to claim 17, Chubb teaches the system is a heat transfer system and/or a thermal energy storage system and/or is part of an electricity-generating system and the heat transfer/storage fluid is a thermal energy storage fluid, as described above.
As to claim 18, Chubb teaches the electricity system is a concentrating solar power system, as described above.  
As to claim 19, Chubb teaches the heat transfer/storage fluid is in contact with a containment material comprising an iron-containing material (steel pipes are located along the floor of the heat reservoir, col. 5 lines 19-22).
As to claim 20, Chubb teaches the heat transfer/storage fluid is in contact with a containment material comprising an oxide-bearing material comprising/selected from the group consisting of aluminum oxide, silicon oxide, magnesium oxide, and/or iron oxide (a layer of vermiculite, i.e., an aluminum oxide, silicon oxide, magnesium oxide, and/or iron oxide-containing mineral, is placed on top of the salt to prevent heat loss, col. 4 lines 13-15). 
As to claim 21, Chubb teaches the heat transfer/storage fluid is in contact with a corrosion-resistant containment material (vermiculite), as described above.  Vermiculite, a phyllosilicate mineral, broadly reads on the claimed corrosion-resistant containment material, as it would not be expected to corrode while in contact with the salt composition.  The claimed property that the corrosion-resistant containment material exhibits a recession rate of less than 30 microns per year while in contact with the heat transfer/storage fluid in air at a temperature of at least 550°C is presumed an inherent property of the claimed chloride solution in contact with a corrosion-resistant containment material since Chubb teaches the same composition as that claimed that is exposed to a temperature of at least 550°C and is exposed to air while in contact with a corrosion-resistant containment material, as described above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Claims 20 and 21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 3,972,183) as applied to claims 1-3, 5-14, and 16-21 above, and further in view of Dutta (US 2019/0225816). 
Chubb teaches a solar thermal power/heat storage system comprising a eutectic molten salt as a heat transfer/storage fluid where steel pipes are located along the floor of the heat reservoir containing the eutectic molten salt, as described above.  
In the event the vermiculite of Chubb fails to meet the claimed corrosion-resistant material exhibiting a recession rate of less than microns per year while in contact with the heat transfer/storage fluid in air at a temperature of at least 550°C of claim 21, Dutta teaches providing a corrosion-resistant perovskite layer, e.g., LaFeO3, on a surface of a steel component in order to prevent high temperature corrosion and leaching of the steel used with molten chloride salts in concentrating solar plants (para. 0005 and 0011).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a corrosion-resistant perovskite layer as taught by Dutta on the surface of the steel of Chubb and arrive at the claimed corrosion-resistant material in contact with the heat transfer/storage fluid and recession rate properties thereof in order to prevent high temperature corrosion and leaching of the steel used with molten chloride salts in concentrating solar plants.  
Providing the LaFeO3 of Dutta as a corrosion-resistant perovskite layer on the surface of the steel structure of Chubb alternatively reads on claim 20 since LaFeO3 is an iron oxide/oxide-bearing material that would be in contact with the heat/transfer storage fluid of Chubb.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chubb (US 3,972,183) as applied to claims 1-3, 5-14, and 16-21 above, and further in view of Xiang et al. (US 8,955,320, hereinafter Xiang).
Chubb teaches a heat transfer/storage fluid comprising a NaCl-CaCl2 eutectic composition and solar thermal power/heat storage system comprising such heat transfer/storage fluid, as described above.  A person of ordinary skill in the art would at once envisage the disclosure of a eutectic NaCl-CaCl2 salt mix corresponds to a eutectic melting point of between 500 and 510°C, as described above.  
Chubb fails to teach the molten chloride solution has a liquidus temperature of 450°C or less.  However, note that the disclosed “NaCl+CaCl2” composition of Chubb is merely an exemplary salt eutectic of the composition (note the language “e.g.” and “such as” describing the exemplary salt eutectic at col. 1 lines 64-66 and col. 3 lines 62-64), indicating Chubb is not merely limited to only a NaCl+CaCl2 salt composition.  
Xiang teaches methods and apparatus for latent heat thermal storage and associated heat transfer exchange (title).  Xiang’s apparatus include solar thermal power and heat storage, including molten salt compositions therein (background disclosure among col. 1 to col. 5).  Table 4 of Xiang lists several phase change materials for use as molten salts suitable for thermal storage where NaCl+CaCl2 having a melting point of 500°C is one preferable species among other chloride-based species such as a MnCl2+NaCl+KCl having a melting point of about 400°C.  The MnCl2+NaCl+KCl meets the molten chloride solutions of the independent claims as it comprises two or more chlorides selected from the recited species, e.g., sodium chloride and potassium chloride, as has a liquidus temperature of 450°C or less.  Note a person of ordinary skill in the art would regard the disclosed salt mixtures in Table 4 all constitute eutectic salts because the composition melting points are lower than the melting points of the individual components.  In other words, Xiang teaches a person of ordinary skill in the art would recognize NaCl+CaCl2 and MnCl2+NaCl+KCl as two equivalent compositions known for the same purpose as molten salt eutectic compositions suitable for thermal storage. 
Thus, at the time of the effective filing date it would have been obvious to substitute the MnCl2+NaCl+KCl eutectic salt composition taught by Xiang in place of the NaCl+CaCl2 eutectic salt composition of Chubb in order to obtain a eutectic salt heat transfer/storage fluid and solar thermal power/heat storage system comprising such heat transfer/storage fluid since Xiang teaches a person of ordinary skill in the art would recognize NaCl+CaCl2 and MnCl2+NaCl+KCl as two equivalent compositions known for the same purpose as molten salt eutectic compositions suitable for thermal storage.  

Claims 1, 5-12, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutta (US 2019/0225816).
As to claim 1, Dutta teaches a heat transfer/storage fluid being a molten chloride solution comprising calcium chloride and potassium chloride.  See example 2 at para. 0019 containing a molten chloride salt mixture comprising LiCl, CaCl, and KCl.  
As to claims 5 and 7-11, note these claims are merely drawn to intended uses and purposes of the recited heat transfer/storage fluid if it were “within a system” which result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride, and are extended little patentable weight, as described above.  Thus, the eutectic salt mixture taught by Dutta described above fully meets these claims.  
As to claim 6, Dutta teaches the heat transfer/storage fluid is a heat transfer fluid and thermal energy storage fluid (para. 0002 and 0014).  The remaining claim limitation regarding the system being a heat transfer system or thermal energy storage system is merely drawn to an intended use of the recited heat transfer/storage fluid, and is extended little patentable weight as described above.  The limitations to the system result in no structural difference than what is recited and intrinsically set forth in the body of the independent claim, e.g., a molten chloride solution comprising two or more chlorides selected from calcium, strontium, barium, sodium, and potassium chloride.  
As to claim 12, Dutta teaches a system containing a heat transfer/storage fluid that is exposed to temperatures of at least 550°C wherein the heat transfer/storage fluid is a molten chloride solution comprising calcium chloride and sodium chloride.  Specifically, Dutta teaches concentrating solar plants operating up to 720° comprising a molten chloride salt solution (para. 0002 and 0014), where an exemplary eutectic salt mixture is LiCl, CaCl, and KCl (example 2 at para. 0019). 
As to claims 17 and 18, Dutta teaches the system is a heat transfer system, an energy storage system, and/or is part of an electricity generating system, and the heat transfer/storage fluid is a heat transfer fluid and/or a thermal energy storage fluid, and the electricity generating system is a concentrating solar power system (para. 0002 and 0014). 
As to claims 19 and 20, Dutta teaches the heat transfer/storage fluid is in contact with a containment material comprising an iron-containing material and/or an oxide-bearing material including iron oxide (a corrosion-resistant perovskite layer, e.g., LaFeO3, is provided on a surface of a steel component in order to prevent high temperature corrosion and leaching of the steel used with molten chloride salts in concentrating solar plants, para. 0005 and 0011).
As to claim 21, Dutta teaches the heat transfer/storage fluid is in contact with a corrosion-resistant containment material (corrosion-resistant perovskite layer), as described above.  The claimed property that the corrosion-resistant containment material exhibits a recession rate of less than 30 microns per year while in contact with the heat transfer/storage fluid in air at a temperature of at least 550°C is presumed an inherent property of the claimed chloride solution in contact with a corrosion-resistant containment material since Dutta teaches the same composition as that claimed that is exposed to a temperature of at least 550°C while in contact with a corrosion-resistant containment material, as described above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 2019/0225816) as applied to claims 1, 5-12, and 17-21 above.
Dutta teaches a heat transfer/storage fluid comprising a molten salt eutectic composition and solar thermal power/heat storage system comprising such heat transfer/storage fluid, as described above.  
Although Dutta fails to directly teach an exemplary eutectic salt mixture that anticipates the recited molten salt solution of calcium chloride and sodium chloride of claims 2 and 13 and the liquidus temperatures of 510°C or less or 450°C or less, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within these claimed limitations from the teachings of Dutta at para. 0014.  Para. 0014 of Dutta teaches the selection of binary eutectic mixtures of molten chloride salts comprising, for example, LiCl, KCl, NaCl, and CaCl2.  It would have been well within the purview of a person of ordinary skill in the art to select NaCl and CaCl2 from the short list of suitable chloride salt species in order to obtain a binary molten chloride salt mixture.  Further note these species are merely exemplary and Dutta further teaches the selection of ternary mixtures of molten chloride salts.  In other words, the disclosed species are merely alkali and alkali earth chlorides, and it would have also been well within the purview of a person of ordinary skill in the art to select NaCl and CaCl2 from the short list of suitable chloride salt species as well as select another alkaline earth chloride species, e.g., BaCl2, in order to obtain a ternary molten chloride salt mixture.  Para. 0014 of Dutta further teaches the molten chloride salt mixture can exhibit a low melting point of less than 400°C, and it would have been obvious to a person of ordinary skill in the art to arrive within the claimed liquidus temperatures while within the scope of the claimed molten chloride solution by varying and optimizing the species, e.g., NaCl, CaCl2, BaCl2, and/or KCl, and relative amounts thereof present in the salt mixture in order to obtain binary and ternary chloride salt mixtures having a low melting point of less than 400°C within the teachings of the reference. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 15, 2021